Pfeifer, J.,
dissenting.
{¶ 6} I dissent from the stay imposed sua sponte by this court. This is an expedited election case, and time is of the essence; the gathering of evidence need not be halted prior to this court’s making a determination about jurisdiction, *1202especially when no party has raised a jurisdictional issue. In the meantime, the movants can raise attorney-client privilege whenever necessary and applicable within the discovery process.
Squire, Sanders & Dempsey, L.L.P., and C. Craig Woods, for movants.
Resnick, J., concurs in the foregoing dissenting opinion.